Citation Nr: 1707782	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  05-35 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

(The issue of entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral residuals of frostbite of the feet, is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1965, but only his service from August 25, 1961, to August 24, 1963, is considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2008, the Board remanded the issue of entitlement to a TDIU, among other issues, for further evidentiary development.  In April 2011, the Board denied entitlement to service connection for diabetes mellitus, hypertension, and an acquired psychiatric disorder, as well as entitlement to an initial compensable rating for hemorrhoids and entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In a July 2012 memorandum decision, the Court noted that the claims of entitlement to service connection for diabetes mellitus, hypertension, and an acquired psychiatric disorder were considered abandoned.  The Court vacated and remanded the issue of entitlement to a TDIU.  The Court did not indicate that the issue of entitlement to an initial compensable evaluation for hemorrhoids was remanded and vacated.  Therefore, the April 2011 Board decision denying entitlement to an initial compensable evaluation for hemorrhoids is final.

In June 2013 and July 2016 the Board remanded the claim for additional development.

Notably, in July 2008, the Veteran testified in part regarding the issue of entitlement to TDIU before Acting Veterans Law Judge (AVLJ) Jacqueline Barone at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file. 

In April 2012, the Veteran and his spouse testified in part regarding the issue of service connection for a low back condition before Veterans Law Judge (VLJ) Tara Reynolds at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  VLJ Reynolds left employment at the Board and the Veteran was afforded another opportunity for a Board hearing pursuant to 38 C.F.R. § 20.707 (2016).  In February 2013 he indicated that he did not want another hearing. VLJ Reynolds has since returned to the Board.

Because claims must be decided by the VLJ who conducts a hearing on the matter, there will be two separate decisions in this case, each decided by the VLJ who held a hearing in the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to a TDIU.

In an accompanying Board remand, the Board again remands the claim of entitlement to service connection for a lumbar spine disability for additional development.

The Board notes that if service connection is granted for the back disability, this would have an impact on the claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  

Accordingly, adjudication of the claim for entitlement to a TDIU must be deferred pending completion of adjudication for the service connection claims for a lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

After adjudication of the service connection claim for lumbar spine disability, the RO must readjudicate the issue of entitlement to TDIU.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




